     Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 1 of 21




__________________________________________________________

            UNITED STATES DISTRICT COURT
                         DISTRICT OF KANSAS

United States v. Henry Clark, et. al.,        No. 19-cr-40068-HLT-01/09

United States v. Dontae Patterson, et. al.,   No. 19-cr-40069-HLT-01/21

United States v. Kevin Henderson, et al.,     No. 19-cr-40070-HLT-01/05

United States v. Christopher Williams, et. al., No. 19-cr-40071-HLT-01/07

United States v. Paige Jonas et. al.,         No. 19-cr-40072-HLT-01/04

United States v. Fredrick Swinson,            No. 19-cr-40073-HLT

United States v. John Thompson,               No. 19-cr-40074-HLT

United States v. Daniel Mainville,            No. 19-cr-40075-HLT

United States v. Chanel Toliver,              No. 19-cr-40076-HLT

United States v. Damon Brown,                 No. 19-cr-40077-HLT

United States v. Jason Simonds,               No. 19-cr-40078-HLT

United States v. Jerah Gasser,                No. 19-cr-40079-HLT

United States v. James Atkinson,              No. 19-cr-40080-HLT




  GOVERNMENT’S MOTION TO DESIGNATE CASE COMPLEX,
 AMEND THE STANDING PRE-TRIAL ORDER, AND TO ISSUE A
                SCHEDULING ORDER
                      (18 U.S.C. 3161(H)(7)(A)&(B))




                                         1
      Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 2 of 21




       COMES NOW, the United States of America, by and through Skipper Jacobs

and Stephen Hunting, Assistant United States Attorneys, and Lindsey Debenham,

Special Assistant United States Attorney and moves the Court to designate the

above-captioned cases as complex pursuant to 18 U.S.C. § 3161(H)(7)(A) and (B)(ii),

continue the jury trial and to issue the proposed tentative schedule for litigation. In

addition, the government requests the Court amend the standing pre-trial order

and grant the government’s motion for protective order. Given the number of

defendants involved, as well as the timing of this motion, the government has not

had an opportunity to consult independently with counsel for the defendants and

requests this matter be addressed at the first scheduled status conference. amended

                                  REQUEST FOR RELIEF

       The government is requesting relief from the Court in the following three ways:

       First, the government seeks a continuance of the trial in the above-captioned

case(s) beyond the seventy-day requirement in 18 U.S.C. 3161 pursuant to the ends

of justice provision of 18 U.S.C. 3161(h)(7)(A), namely based on the complex case

factor. The government requests ruling be reserved until the first status conference

in the case(s). (See Issue I, infra).

       Second, the government moves for the adoption of the proposed scheduling

order for litigation following commentary and discussion at the first scheduled status

conference in the above-captioned cases. The government requests the Court reserve

ruling until the first status conference in the case(s). (See Issue I, infra).




                                             2
      Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 3 of 21




      Third, the government requests the District of Kansas standard pretrial order

be modified in three ways (See Issue II, infra):

      (a) the standard pretrial order requires the government to produce discovery

      within thirty (30) days of arraignment. This schedule is likely unfeasible for

      the reasons cited herein. The government requests the production obligation

      be modified to within sixty (60) days of arraignment, acknowledging that the

      instant prosecutions will likely involve “rolling discovery” past the sixty-day

      initial disclosure;

      (b) scheduling and status conferences are generally set within 45 days of

      arraignment.     Given the volume of defendant’s involved in the instant

      prosecution, the government requests the Court, at its discretion, stagger the

      scheduling and status conferences such not more than 20-25 indicted persons

      are required to in attendance on any given date.

      (c) the government seeks the issuance of a protective order pursuant to Federal

      Rule of Criminal Procedure 16(d) and seeks to defer or redact discovery as

      outlined in the government’s written ex parte statement for the Court’s in

      camera review.

      The government does not request ruling be reserved until the first status

conference on this third part. Failure to rule on subpart (a), the discovery deadline

adjustment, will cause the government to likely be in violation of the pretrial order if

a ruling is not rendered before the thirty (30) day production deadline. Subpart (b) is

of a logistical nature and does not, in the government’s opinion, affect the rights of



                                           3
      Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 4 of 21




any defendant. The government further seeks ruling on its request for a protective

order prior to the first scheduled status conference to expedite the discovery process

in the above-captioned cases. The government requests a ruling as unopposed if no

objections from defendant(s) are filed within 14 days of the filing of the instant

motion.

I. MOTION FOR CONTINUANCE AND ADOPTION OF PROPOSED LITIGATION SCHEDULE

                               STATUTORY AUTHORITY

                       A. 18 U.S.C. 3161(h)(7) (ends of justice).

      The Speedy Trial Act (“the Act”) grants a criminal defendant the right to a trial

in seventy days. See generally 18 U.S.C. 3161. However, that right is not absolute

and is subject to certain exceptions. See e.g. 18 U.S.C. 3161(h). One such exception

involves delay resulting from continuances based on the “ends of justice.” 18 U.S.C.

3161(H)(7)(A).

      The ends of justice provision provides flexibility in the Act given the wide

variances in criminal cases. United States v. Toombs, 574 F.3d 1262, 1276 (10th Cir.

2009) (quoting Zedner v. United States, 547 U.S. 489, 497 (2006)) (Tymkovich, J.,

dissenting). In granting an ends of justice continence, the district court must balance

the factors in 18 U.S.C. 3161(h)(7)(B) and make findings on the record. See also Id.

at 1272. Notably, the district court must provide “an explanation of why the mere

occurrence of the event identified by the party as necessitating the continuance

results in the need for additional time.” Id. at 1271 (citations omitted).




                                           4
      Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 5 of 21




       Particularly relevant here is the “complex case” factor.          See 18 U.S.C.

3161(h)(7)(B)(ii). In determining whether to grant an ends of justice continuance, the

district court is to consider:

       Whether the case is so unusual or so complex, due to the number of
       defendants, the nature of the prosecution, or the existence of novel
       questions of fact or law, that it is unreasonable to expect adequate
       preparation for pretrial proceedings or for the trial itself within the time
       limits established by this section.


Id. See also United States v. LoFranco, 818 F.2d 276, 277 (2d Cir. 1987). In addition

to the general parameters of the complex case provision, issues related: to the volume

and scope of discovery; the number of defendants and period of the alleged criminal

activity; the number of witnesses, extensiveness of videos and images, and potential

need for forensic examinations; and discovery production, serve as examples of facts

bearing on a complex case designation. United States v. Fuentes, 2011 WL 5233079

at *2 (D. NM June 14, 2011) (unpublished), United States v. Garcia, 221 F.Supp.3d

1275, 1287-88 (D. NM 2016), United States v. Hopson, 2014 WL 2704639 at *1 (D. Co.

June 13, 2014) (unpublished), United States v. Perez-Alcala, 2012 WL 2798797 at *2

(D. Kan. July 9, 2012 (unpublished),

       Here, the United States submits that the facts support a complex case

designation and non-standard litigation schedule.

                  A. 18 U.S.C. 3161(h)(6) (the codefendant exclusion).

       Many of the above-captioned cases include joined defendants alleged in drug

conspiracies. Title 18 U.S.C. Section 3161(h)(6) excludes a reasonable period of delay

when the defendant is joined for trial with a codefendant as to whom the time trial

                                            5
      Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 6 of 21




has not yet run and no motion for severance has been granted. In a properly joined

case, the calculation of speedy trial is based on the last defendant to be arraigned.

See 18 U.S.C. 3161(h)(6); United States v. Margheim, 770 F.3d 1312 (10th Cir. 2014);

United States v. Stiger, 413 F.3d 1185, 1197 (10th Cir.), overruled on other grounds,

United States v. Ellis, 868 F.3d 1155 (10th Cir. 2017).

      In determining whether such a delay is “reasonable” the district court

considers: (1) whether the defendant is in custody; (2) whether the defendant has

zealously pursued a speedy trial; and (3) whether joinder serves the purpose of

3161(h)(6)’s exclusion, that is, to accommodate the efficient use of prosecutorial and

judicial resources in trying multiple defendants in a single trail. United States v.

Margheim, 770 F.3d 1312 (10th Cir. 2012). “When delay is reasonable, an exclusion

for delay attributable for one defendant is applicable to all co-defendants.” United

States v. Thomas, 749 F.3d 1302, 1308 (10th Cir. 2014). In addition, when an ends-

of-justice continuance is granted as to one defendants under 3161(h)(7), it is

attributed to all joined codefendants under 3161(h)(6) as long as it is properly

analyzed for reasonableness. United States v. Cortes Gomez, 926 F.3d 699, 704 (10th

Cir. 2019).

      While no single factor controls, the efficiency factor can override the custody

and zealous pursuit factors. See United States v. Cortes-Gomez, 926 F.3d 699 (10th

Cir. 2019).   In the Tenth Circuit, there is a “strong presumption favoring trying

properly joined defendants together.” Id. at 705 (quoting United States v. Zar, 790

F.3d 1036, 1043 (10th Cir. 2015)).



                                          6
      Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 7 of 21




                                        FACTS

      The following facts include several estimates. These estimates constitute the

government’s good-faith attempt at analyzing a very large volume of materials and

predicting the occurrence, or nonoccurrence of, a considerable number of variables.

The government’s estimates are intended for planning purposes and do not

necessarily constitute definitive assertions.

1)    The above-captioned cases stem from a singular investigative effort that began

in or before 2016 and continued up to the return of Indictments on August 21, 2019.

The scope of the indicted criminal conduct spans the period of in or before January

2016 to in or after August 2019. While the indictments in the above-captioned cases

allege specific conduct, during specific times, concerning specific defendants, the

evidence and discovery in this case involves a much broader common core of activity

with overlapping associations.      Stated differently, much of the evidence the

government would rely upon in any one of the above-captioned cases would, in the

government’s estimation, be relevant and admissible in all of the other case(s).

2)    The investigation was primarily handled by the Riley County Police

Department (“RCPD”) and the Drug Enforcement Administration (“DEA”) but

included assistance from the FBI, ATF, United States Postal Inspection Service,

Geary County Sherriff’s Office, and other state or federal entities;

3)    The investigation involves the bulk distribution of numerous controlled

substances, including heroin, fentanyl, acetyl fentanyl, MDMA, marijuana,




                                           7
      Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 8 of 21




methamphetamine, and prescription pills, as well as firearm offenses, felonious use

of communication facilities, and obstruction related charges.

4)    The above-captioned cases involve 54 indicted defendants and touch upon as

many, if not more, unindicted coconspirators;

                                     DISCOVERY

5)    The initial batches of discovery is estimated to contain 890 Gigabytes and

roughly consists of 200,000 independent files subdivided in 1,660 folders. This initial

production will be in two parts and is expected to constitute over 90% of all the

anticipated discovery in this case, Some of the specific discovery items include:

      a.     Approximately 3,500 pages of police reports;

      b.     Over 2,000 pages of pleadings related to State and federal judicial

      process including search warrants, 2703(d) orders, and 2518 intercept orders.

      By way of exemplar, as of a review conducted on August 1, 2019, there were 64

      State search warrants issued and executed in 2019 alone. In addition, the

      government filed five applications for TIII intercepts, each submitted affidavit

      is at or over 100 pages in length, not including the corresponding applications,

      orders, progress reports, and sealing documents;

      c.     Social Media downloads from over 25 accounts ranging in length from

      less than one hundred pages to over 1000 pages per account. As an exemplar,

      on August 1, 2019, the government reviewed the page length of seven randomly

      selected returns out of the approximately 25 accounts (some of which were

      searched more than once) and calculated them to contain 15,418 pages of



                                          8
     Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 9 of 21




      materials. One particular Facebook Account reviewed by random selection

      contained over 8,000 pages;

      d.    Numerous forensic cellphone downloads ranging in length from a de

      minimus amount to several thousand pages. One particular forensic download

      converted to PDF form is 34,285 pages in length.        While this particular

      download is somewhat of an anomaly, many of the cellphone downloads exceed

      1,000 pages and most exceed 100 pages.

      e.    Wire and electronic intercepts involving six phones, with each phone

      monitored for a period of at least two weeks up to over one month. This

      discovery involves over 2,000 pages of call and SMS/text transcripts with over

      1,000 intercepted wire transmissions (audio recorded) deemed pertinent to the

      investigation;

      f.    Returns related to 38 Grand Jury subpoenas including numerous

      financial records. Most of the financial information involves wire transactions

      and vary in quantity of data.

6)    In addition to the specifically described items, the government’s discovery

includes toll data, pen-register and trap and trace data, GPS tracking data,

intelligence reports and database information, expert witness reports (including

cause of death analysis), thousands of photographs, videos of incidents, laboratory

analysis reports, and criminal history documentation;

7)    To aid the Court and counsel’s understanding of the volume of discovery in this

case, on August 7, 2019, AUSA Jacobs conducted a comparison review of six (6)



                                         9
      Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 10 of 21




previously adjudicated multi-defendant drug conspiracies prosecuted by AUSA

Jacobs, and others. These cases were assessed to be of average to above-average

complexity. The volume of discovery in those cases were estimated at: 922MB; 4.33

GB; 8.16GB; 53.9GB; 20.2GB; and 74.4 GB. The average size for the sample is

26.98GB. The volume of the initial discovery production in the instant prosecution

is thirty-two (32) times larger than the average for the sample.

8)     The volume of discovery exceeds the government’s ability to bulk produce the

discovery in-house as it exceeds the network capability. As such, the discovery has

to be processed by Department of Justice entities outside the District of Kansas,

namely the Litigation and Technology Support Center (“LTSC”) in Columbia, South

Carolina. Upon receipt by the LTSC, and placement in the processing que, the LTSC

has an average processing time of 15 days.

9)     The United States has made pre-charging coordination with the CJA resource

attorney to seek appointment of a CJA National Discovery Coordinator to liaise with

the USAO in discovery related matters. Upon motion of defendants, and CJA NDC

appointment, the USAO will produce discovery materials to the Discovery

Coordinator. The undersigned understands that it then takes between two and three

weeks for the Discovery Coordinator to produce the materials to individual defense

attorneys.   As such, the government anticipates that the initial production of

discovery will not be complete until late-September to early-October 2019.

10)    Based on the undersigned’s experience, as well as discussion with fellow

government attorneys, and local defense counsel, the government approximates that



                                         10
      Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 11 of 21




a full review of the discovery by defense counsel could reasonable require more than

500 hours. However, the government largely leaves that assessment to the judgment

of counsel in this case.

                                     MOTION PRACTICE

11)    The bulk of the government’s seizures in this case were the result of judicially

approved actions – namely search warrants and Title III authorizations. However,

the government cannot forecast with any degree of certainty whether these processes,

or alternatively, evidence seized outside of these processes, including confessions, will

be subject to pretrial litigation.

Given the investigative overlaps of the above-cited cases, particularly with regard to

Title III interceptions, the admissibility of evidence in one case may correspond to the

admissibility of evidence in another case. By example, wire and electronic intercepts

on phones used by defendants in case number 19-cr-40069-HLT involved

communications with defendants in case number 19-cr-40070-HLT an vice-versa. As

a result, litigation on any one issue (such as a motion to suppress in 19-cr-40069)

could result in motions for joinder and multiple participants to internal to the case

and external to the case. This in turn creates a reasonable likelihood of expanded

timelines for the filing of motions, responses, evidentiary hearings, and resulting

rulings – as well as delay in the assessment of those rulings.

12)    Similarly, given the common core of evidence in this case, the common core of

defendants, and the manner in which the evidence was obtained, Fourth and Fifth

Amendment challenges, particularly those unfavorable to the government, will likely



                                           11
      Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 12 of 21




require a broader and more intensive litigation and analysis of standing and

derivative evidence issues than in typical matters before this Court.

                                        TRIAL

13)    At this stage of the litigation, it is difficult to forecast with any definitive

certainty the length of a trial for any one of the above-captioned cases based on a

number of variables including, number of defendants; stipulations to evidence, or lack

thereof; joinder or severance of defendants; motion practice, including Federal Rule

of Criminal Procedure 12 motions or motions in limine; etc. Depending on these

variables, the government believes a trial(s) could require twelve (12) weeks or more.

14)    An additional trial variable, dependent upon a number of other variables,

involves the number of witnesses and exhibits the government would rely upon at

any given trial. However, the government estimates it could call over 70 potential

witnesses, including law enforcement officers, civilians, and experts in the medical

and scientific communities.    In addition, a review conducted on April 10, 2019,

concerning investigative efforts between December 2016 and March 2019, resulted in

the identification of 49 independent acquisitions/seizures of controlled substances

and/or firearms.   Most of these incidents include audio and/or video recordings,

photographs, the seized property, as well as some form of expert analysis.

                                     ARGUMENT

       The government submits that a trial in strict conformity with the seventy-day

requirement of the Speedy Trial Act would not be in the interest of the public or the

defendants. The volume of discoverable materials to review, as well as the number



                                          12
        Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 13 of 21




of defendants, and potential length of trials render a trial beginning on or before

seventy days after arraignment untenable. The government submits that, even with

its advanced knowledge of the facts of the case, preparing for and conducting a trial

within seventy days would be extremely difficult, at best, given the complexity of this

litigation. The government further supports a finding that requiring the defendant(s)

to proceed to trial in seventy days or less would constitute a manifest injustice and

likely deprive the defendant of the effective assistance of counsel. However, the

government does note the nature of the prosecution requires an independent

assessment for each charged case and defendant.

         Further, the government submits that for the foregoing reasons, an ends-of-

justice continuance attributable any defendant, in the cases with joined defendants,

would be properly excludable under 18 U.S.C. 3161(h)(6), provided, after appropriate

inquiry, the Court were to conclude the delay is reasonable.

                                  PROPOSED LITIGATION SCHEDULE

         Based on the foregoing, and subject to the Court’s availability, as well as, the

advice and consent of counsel, the government proposes the following initial schedule

of litigation:

                      Hearing / Event                                                    Date

    Scheduling and Status Conference                                Arraignment 1 +30 to +45 days


1
  For cases involving multiple defendants joined in jointly undertaken criminal conduct, the government’s reference
to “arraignment” concerns the arraignment date for the last defendant to be arraigned in the case. See 18 U.S.C.
3161(h)(6) (excluding reasonable periods of delay based on joinder of defendant whose time for trial has not run)
and United States v. Margheim,770 F.3d 1312 (10th Cir. 2014); See also United States v. Stiger, 413 F.3d 1185,
1197 (10th Cir.) (In a conspiracy trial, the presumption in the Tenth Circuit is that all persons charged together
should be tried together in a single trial), overruled on other grounds, United States v. Ellis, 868 F.3d 1155 (10th
Cir. 2017).

                                                         13
     Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 14 of 21




 Pretrial Motion Deadline                            Arraignment +210 days

 Response Deadline                                   Arraignment +240 days

 Motion Hearing (set for one week)                   Arraignment +270 days

 Post-Hearing Status Conference                      Arraignment +330 days

 Deadline for in Limine Motions                      Arraignment +360 days

 Response to in Limine Motions                       Arraignment +375 days

 Pre-Trial Conference and in Limine Hearing          Arraignment +390 days

 Trial                                               Arraignment +405 days



         The government submits, in its assessment, that the proposed schedule affords

the parties a timeline that is sufficient but not greater than necessary to effectively

litigate the above-captioned cases. The government’s rationale is as follows:

   (a) Scheduling and Status Conference. The Court’s standard pretrial order sets a

         status conference within 45 days of arrangement. In ordinary circumstances,

         that would set status conferences for all of the above-captioned cases on the

         same date. Given the volume of defendants, and the timing of arraignments,

         the government does believe the Court has the logistical capacity to conduct

         status conferences for all of the indicted defendant’s on the same date, and

         suggests a staggered schedule for status conferences. See Issue 2 infra.

   (b) Motion Deadlines. As discussed above, the government’s assessment is that

         500 hours or more would be required to review all of the materials in this case,

         consult with client(s), discuss with the government, conduct research, and file


                                            14
  Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 15 of 21




   pretrial motions. A 210-day period between arraignment and motion deadlines

   provides the potential for 1200 work hours (based on a 40-hour work week).

   Based on the government’s assessments, a 210-day period between

   arraignment and motions deadlines would be the minimum amount necessary

   to accomplish tasks associated with this case will attending to competing work

   obligations.

(c) Response Deadlines. The commonly assigned deadline is fourteen (14) days.

   Given the number of defendants involved in this prosecution, the government

   believes a thirty-day response deadline is the minimum required to effectively

   respond to dispositive motions.

(d) Motion Hearing. The government submits that a thirty-day period between

   response deadlines and a motion hearing is the minimum amount required to

   subpoena witness, prepare for evidentiary presentations, and allow the Court

   time to review the pleadings and conduct independent research. The

   government recommends the Court set aside four (4) days for evidentiary

   hearings in order to provide sufficient time to ensure all matters can be

   litigated in one week, while preserving the Court’s ability to conduct other civil

   or criminal hearings.

(e) Post Hearing Status Conference. Title 18, United States Court, Section 3161,

   provides the Court a period not to exceed thirty days to review and render

   rulings on motions. The government believes this to be the minimum amount

   required given the volume of materials and number of defendants. As such,



                                       15
        Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 16 of 21




         the government’s schedule affords the Court the full thirty days to review and

         decide the motions and an additional thirty days for the parties to consider the

         impact of the Court’s ruling, submits motions for reconsideration if necessary,

         submit interlocutory appeal if necessary, and otherwise prepare for the trial

         phase of the litigation. A post-hearing status conference will further allow the

         parties to adopt or modify the proposed schedule.

      (f) Limine Motions and Responses. The proposed schedule affords thirty days

         following the post-hearing status conference to research and draft limine

         motions, fifteen days to respond, and fifteen days for the Court to review the

         pleadings, conduct independent research, and prepare for presentations. The

         schedule further allows for a thirty-day period for the Court to hear evidence,

         issue ruling(s), and for the parties to finalize trial preparations.                                 The

         government estimates this to the be minimum amount of time required to

         accomplish those tasks.

                                    ALTERNATIVE LITIGATION SCHEDULE

         The government submits that pretrial motions are not always filed in criminal

cases, and that the proposed scheduled allocates a significant period to resolve

pretrial litigation issues. In the event that no pretrial motions are filed in the above

cases, the government proposes an alternative schedule.

                      Hearing / Event                                                   Date

    Scheduling and Status Conference                                Arraignment 2 +30 to +45 days


2
  For cases involving multiple defendants joined in jointly undertaken criminal conduct, the government’s reference
to “arraignment” concerns the arraignment date for the last defendant to be arraigned in the case. See 18 U.S.C.

                                                        16
       Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 17 of 21




 Pretrial Motion Deadline                                             Arraignment +180 days

 Deadline for in Limine Motions                                       Arraignment +210 days

 Response to in Limine Motions                                        Arraignment +225 days

 Pre-Trial Conference and in Limine Hearing                           Arraignment +240 days

 Trial                                                                Arraignment +270 days (or
                                                                      Arraignment +240 days if no in
                                                                      limine motions are filed.


         The timing for the alternative schedule is based on the same reasons and

rationale as the proposed schedule, with the exception that timing related to pretrial

motion litigation has been omitted, and 30 days for the researching, drafting, and

editing of pre-trial motions is subtracted.

                                                  CONCLUSION

         Based on the foregoing facts and conclusions, the government submits that a

complex case designation is appropriate in the above-cited cases. The government

requests that this Court continue the trial(s) in the above-cases outside the seventy-

day period provided in 18 U.S.C. 3161. The government further requests the adoption

of the proposed litigation schedule. The government however requests the Court

reserve ruling on this matter until the first scheduling and status conference(s) in the

above-captioned cases so that counsel for defendants can note their objections,

concurrence, or alternative proposals.



3161(h)(6) (excluding reasonable periods of delay based on joinder of defendant whose time for trial has not run)
and United States v. Margheim,770 F.3d 1312 (10th Cir. 2014); See also United States v. Stiger, 413 F.3d 1185,
1197 (10th Cir.) (In a conspiracy trial, the presumption in the Tenth Circuit is that all persons charged together
should be tried together in a single trial), overruled on other grounds, United States v. Ellis, 868 F.3d 1155 (10th
Cir. 2017).

                                                          17
     Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 18 of 21




II. Motion for Amendment to the Pretrial Order.

      The Court’s standard pretrial case management order directs the government

to the extent possible to complete discovery within thirty (30) days after arraignment,

and subject to certain exceptions. See e.g. United States v. Gullick, 18-cr-40113-HLT

(CM/ECF Doc. 11). The government intends to make good-faith attempts to meet the

thirty (30) day requirement. As evidenced above, the government has taken several

proactive steps towards facilitating a rapid and efficient discovery process. However,

given technological limitations, the volume of materials, and the number of required

duplications, the government anticipates a high probability it will not be able to

produce the materials on hand to all defendants within thirty (30) days. In support

of this assessment the government incorporates the factual submissions and

estimations described above. As such, the government submits that a production

deadline of sixty (60) days is reasonable.

      Second, the customary procedure is to issue a criminal case management order

that sets a status conference within 45 days of arraignment. At this time, the

government cannot anticipate the number of defendants that will be in custody

versus on release at the first status conference. Further, it is anticipated that most,

if not all, of the defendants in the above-cases will be arraigned in close temporal

proximity to one another. If all of the above-cited cases are set for a status conference

on the same date (roughly 45 days post arraignment) the government anticipates the

number of defendants would exceed the logistical capacity of the Court. As such, the

government requests the Court stagger status hearings during the 20 days to 45 day



                                             18
     Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 19 of 21




post-arraignment period. To ensure an unnecessary strain is not imposed on the

Court’s facilities, the government recommends not more than 20 in-custody

defendants be scheduled for court on any given date.

      Third, the government requests a protective order pursuant to Rule 16(d) of

the Federal Rules of Criminal Procedure. Rule 16(d) allows for the Court to grant an

order denying, deferring, restricting, or providing other discovery relief based on the

submission of a ex parte written statement of facts to be reviewed in camera. The

government intends to submit its ex parte statement to the Court following the filing

of the instant motion.

      The government submits its requests for modification of the pretrial order are

reasonable and rationally related to the basis for the request.         As such, the

government requests its motion to modify the pretrial order be granted.

                                       Conclusion

      It is therefore requested that the Court continue trials beyond the seventy-day

requirement based on a complex case finding in furtherance of the ends of justice.

The government requests the motion be taken under advisement pending the first

status conference.

      It is further requested that the Court adopt the governments proposed

litigation schedule. The government requests the motion be taken under advisement

pending the first status conference.

      It is further requested that the Court modify the standard pretrial order as

requested. The government requests ruling not be reserved and an order issue,



                                           19
     Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 20 of 21




unless counsel file an objection within fourteen (14) days of filing of the instant

motion.

      It is further requested that the Court issue a protective order pursuant to Rule

16 of the Federal Rules of Criminal Procedure pending review of the government’s ex

parte submission.

      Respectfully submitted,

s/Skipper S. Jacobs                           s/Stephen Hunting
Skipper S. Jacobs, #26848                     Stephen Hunting, # 21648
Assistant United States Attorney              Assistant United States Attorney
444 SE Quincy, Suite 290                      444 SE Quincy, Suite 290
Topeka, KS 66683                              Topeka, KS 66683
Phone: (785) 295-2850                         Phone: (785) 295-2850
Fax: (785) 295-2853                           Fax: (785) 295-2853
Skipper.jacobs@usdoj.gov


s/Lindsey Debenham
Lindsey Debenham, #27574
Special Assistant United States Attorney
444 SE Quincy, Suite 290
Topeka, Kansas 66683
Phone: (785) 295-2850
Fax: (785) 295-2853




                                         20
     Case 5:19-cr-40068-HLT-ADM Document 4 Filed 08/28/19 Page 21 of 21




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 27th day of August, 2019, I electronically filed

the foregoing Motion with the Clerk of the Court by using the CM/ECF system

which will send an electronic copy to counsel of record.



                                        s/Skipper S. Jacobs
                                        Skipper S. Jacobs, #26848
                                        Assistant United States Attorney




                                          21
